Name: Commission Implementing Regulation (EU) NoÃ 1234/2013 of 2Ã December 2013 amending Implementing Regulation (EU) NoÃ 1020/2012 adopting the plan allocating to the Member States resources to be charged to the 2013 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the European Union
 Type: Implementing Regulation
 Subject Matter: cooperation policy;  EU finance;  social protection;  health
 Date Published: nan

 3.12.2013 EN Official Journal of the European Union L 322/19 COMMISSION IMPLEMENTING REGULATION (EU) No 1234/2013 of 2 December 2013 amending Implementing Regulation (EU) No 1020/2012 adopting the plan allocating to the Member States resources to be charged to the 2013 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the European Union THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular points (f) and (g) of Article 43, in conjunction with Article 4 thereof, Whereas: (1) Article 27 of Regulation (EC) No 1234/2007 as amended by Regulation (EU) No 121/2012 of the European Parliament and of the Council (2) has established for 2012 and 2013 a scheme for the distribution of food to the most deprived persons in the Union, which applies until the completion of the 2013 annual plan. (2) Commission Implementing Regulation (EU) No 1020/2012 (3) adopted the plan for the supply of food to the most deprived persons and allocated the adequate financial resources in charge of 2013 budget year. In accordance with Article 3(1) of Commission Regulation (EU) No 807/2010 (4), the implementation period of an annual plan is to begin on 1 October and to finish on 31 December of the following year. In order to ensure a smooth transition to the Fund for European Aid to the Most Deprived when it is established in 2014, notably in terms of delivery of support, and in accordance with the requests that the Commission received from Spain, Poland and Slovenia an extension of the implementation period of the 2013 annual plan for the distribution of food for the benefit of the most deprived persons seems appropriate. In order to ensure equal treatment, the extension should be applicable for all Member States. (3) As a result of judicial procedures launched against tender procedures, Greece has faced delays in the signature of public procurement contracts and has accordingly requested the extension of the deadline to submit payment requests mentioned in the first paragraph of Article 4 of Implementing Regulation (EU) No 1020/2012. In view of this request and of the difficult financial situation faced by Greece, it is appropriate to allow this extension. In order to ensure equal treatment, the derogation should apply to all Member States. As the deadline for the submission of payment requests was set at 30 September, this derogation should apply retrospectively. (4) For accounting purposes, the advances paid by the Paying Agencies to beneficiaries as well as the clearing of advances at beneficiary level should be booked in the Commissions annual accounts. Therefore, it is appropriate for the Member States to fix the date by which the beneficiaries of those payments should submit costs statements and certain other information related to advance payments. In addition, it is appropriate to set the deadline of the data provision from the Member States to the Commission as 1 February 2014, which corresponds to the deadline applicable to the provision of accounting information referred to in Article 7(2) of Commission Regulation (EC) No 885/2006 (5). (5) Implementing Regulation (EU) No 1020/2012 should be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Implementing Regulation (EU) No 1020/2012 is amended as follows: (1) the following Article 1a is inserted: Article 1a By way of derogation from Article 3(1) of Regulation (EU) No 807/2010, the implementation period of the 2013 annual distribution plan shall finish on 28 February 2014.; (2) in Article 4, the first paragraph is replaced by the following: By way of derogation from Article 9 of Regulation (EU) No 807/2010, for the 2013 distribution plan, requests for payment shall be submitted to the competent authorities of each Member State by 15 October 2013.; (3) Article 5 is amended as follows: (a) in paragraph 1, point (b) is replaced by the following: (b) they have taken all measures to ensure that the implementation shall be completed not later than 28 February 2014.; (b) the following paragraph 5a is inserted: 5a. The operators selected in accordance with Article 4(4) and (6) of Regulation (EU) No 807/2010 and the designated organisations referred to in Article 27(1) of Regulation (EC) No 1234/2007 shall provide to the competent authority of the Member State which granted the advance payment the following information: (a) costs statements justifying, by cost item, the use of the advances until 15 October 2013; and (b) a confirmation, by cost item, of the balance of unused advances remaining on 15 October 2013. Member States shall fix the date of transmission of the information referred to in the first subparagraph to allow it to be included in the notification referred to in paragraph 6.; (c) paragraph 6 is replaced by the following: 6. No later than 1 February 2014, Member States shall notify the Commission, with the information referred to in Article 7(2) of Commission Regulation (EC) No 885/2006 (6), of the total amount of the advance payments made by 15 October 2013 in accordance with paragraph 2 of this Article which have not been cleared and which relate to operations that have not yet been completed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. Point 2 of Article 1 shall apply from 30 September 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 December 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) Regulation (EU) No 121/2012 of the European Parliament and of the Council of 15 February 2012 amending Council Regulations (EC) No 1290/2005 and (EC) No 1234/2007 as regards distribution of food products to the most deprived persons in the Union (OJ L 44, 16.2.2012, p. 1). (3) Commission Implementing Regulation (EU) No 1020/2012 of 6 November 2012 adopting the plan allocating to the Member States resources to be charged to the 2013 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the European Union and derogating from certain provisions of Regulation (EU) No 807/2010 (OJ L 307, 7.11.2012, p. 62). (4) Commission Regulation (EU) No 807/2010 of 14 September 2010 laying down detailed rules for the supply of food from intervention stocks for the benefit of the most deprived persons in the Union (OJ L 242, 15.9.2010, p. 9). (5) Commission Regulation (EC) No 885/2006 of 21 June 2006 laying down detailed rules for the application of Council Regulation (EC) No 1290/2005 as regards the accreditation of paying agencies and other bodies and the clearance of the accounts of the EAGF and of the EAFRD (OJ L 171, 23.6.2006, p. 90). (6) Commission Regulation (EC) No 885/2006 of 21 June 2006 laying down detailed rules for the application of Council Regulation (EC) No 1290/2005 as regards the accreditation of paying agencies and other bodies and the clearance of the accounts of the EAGF and of the EAFRD (OJ L 171, 23.6.2006, p. 90).